United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2007
                                   ___________

Cheryl D. Williams,                   *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
John Rehtmeyer; Robert Peters; City   *
of Omaha Planning Department,         * [UNPUBLISHED]
                                      *
           Appellees.                 *
                                 ___________

                             Submitted: October 7, 2011
                                 Filed: November 16, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.


      Cheryl Williams appeals the district court’s1 adverse grant of summary
judgment in her employment-discrimination action. Upon careful de novo review, see
Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th Cir. 2011), we
affirm. We conclude that the district court properly dismissed Williams’s failure-to-
promote claim without prejudice, because she failed to exhaust this claim


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
administratively. See Cottrill v. MFA, Inc., 443 F.3d 629, 634 (8th Cir. 2006)
(plaintiff may seek relief only for discrimination that grows out of or is like or
reasonably related to substance of allegations in charge). We also conclude that
Williams failed to present a prima facie case of retaliation or discrimination, because
none of the conduct of which she complained constituted actionable adverse
treatment. See Sutherland v. Mo. Dep’t of Corr., 580 F.3d 748, 752 (8th Cir. 2009)
(to establish prima facie case of retaliation, plaintiff must show, inter alia, reasonable
person would have perceived alleged retaliatory action as materially adverse; petty
slights and minor annoyances in workplace, as well as personality conflicts and snubs
by co-workers, are not actionable); Higgins v. Gonzales, 481 F.3d 578, 584-85 (8th
Cir. 2007) (job reassignment involving no corresponding reduction in salary, benefits,
or prestige is insufficient to establish adverse employment action; minor changes in
duties or working conditions, even unpalatable or unwelcome ones, which cause no
materially significant disadvantage do not constitute adverse employment actions); cf.
Elnashar v. Speedway SuperAmerica, LLC, 484 F.3d 1046, 1055-56 (8th Cir. 2007)
(to establish prima facie case of discrimination, plaintiff must show, inter alia, he was
subjected to adverse employment action; plaintiff failed to present prima facie case
that employer discriminated against him by demoting him where demotion did not
entail significant change in working conditions or diminution in his title, salary, or
benefits).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-